Citation Nr: 9902917	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-47 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for anxiety 
neurosis, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
October 1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a disability rating in 
excess of 30 percent for the veterans service-connected 
anxiety neurosis.

In January 1998, the Board remanded this case for due process 
and evidentiary development.  As the RO complied with the 
Boards instructions, this case is ready for appellate 
review.  While this case was in remand status, a September 
1998 rating decision granted a 50 percent disability rating 
for the veterans anxiety neurosis, effective December 4, 
1995, the date as of which he was hospitalized for this 
condition.  This is not a full grant of the benefit sought on 
appeal because a higher disability rating is available under 
Diagnostic Code 9400.  Therefore, this issue remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (after the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The veterans claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veterans anxiety disorder is manifested by 
intermittent disturbances of mood such as nervousness and 
depression, crowd avoidance, and difficulty establishing and 
maintaining effective social relationships, as evidenced by 
social withdrawal and isolation, all of which result in 
moderate social and occupational impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for his service-connected anxiety 
neurosis, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 50 
percent for the veterans service-connected anxiety neurosis, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

The veteran was discharged from service in 1945 due to 
psychogenic somatic disturbance manifested by complaints of 
backache, gastrointestinal disturbances, overt anxiety, 
tension, irritability, insomnia, and restlessness.  A 
November 1945 rating decision granted service connection for 
this condition, with assignment of a 50 percent disability 
rating.  The disability rating was reduced to 30 percent in a 
May 1947 rating decision after the RO determined that the 
findings of an April 1947 VA examination showed improvement 
in the severity of the veterans psychiatric condition.  

Subsequent VA examinations have shown the veterans continued 
complaints of aches and pains, sleep disturbance, stomach 
trouble, restlessness, anxiety, depression, easy 
irritability, tension, crying spells, and crowd avoidance.  
He was hospitalized from March to April 1959 for chronic 
anxiety with functional gastrointestinal reaction.  In 1973, 
he was awarded a permanent and total disability rating on an 
extraschedular basis, due to a left foot condition, 
hypertension, and diabetes mellitus.  The evidence of record 
shows that he was married from 1944 until 1980 when his wife 
died.  Beginning in 1989, the veteran received outpatient 
psychiatric treatment at the VA mental health clinic, and 
diagnoses of post-traumatic stress disorder (PTSD) and 
depression were rendered at that time.  Upon VA examination 
in February 1991, the examiner concluded that the veterans 
anxiety level was greater than 10-15 years earlier due to 
increasing medical problems, but he was functioning and 
taking part in the activities of daily living.  Discounting 
age and physical problems, the examiner concluded that the 
veteran was employable.  The 30 percent disability rating has 
been confirmed and continued in several rating decisions, as 
well as a Board decision of May 1992.

The veterans VA outpatient records covering the period 
October 1991 to November 1993 showed no specific psychiatric 
treatment, but complaints of depression and anxiety.  Upon VA 
examination in November 1993, the veteran indicated that he 
had worked for a number of years in a plant, but had to take 
early retirement in 1972 due to heel spurs and diabetes.  He 
complained of nervousness, sleep impairment, nightmares, 
irritability, increasing discomfort in crowds since heart 
surgery in 1991, and increasing worry about family and 
financial problems.  He was seeing a psychiatrist every 2-3 
months, mostly for medication.  He indicated that he 
sometimes had suicidal thoughts, but he had no intent to act 
on them.  He was neatly dressed.  His tone of voice and 
speech were within normal limits.  He appeared to have a 
slight tremor in his hand, and he tended to wring his hands 
occasionally throughout the interview.  At times, when 
responding to questions, he would begin to talk about doing 
something he enjoyed and would seem to momentarily forget 
that this was a compensation and pension evaluation.  He 
would then recover himself quickly and qualify his statements 
by adding that he could not do these things very often 
because of his poor health and nervousness.  He was oriented, 
alert, and cooperative.  His mood was anxious, and he cried 
when discussing his tendency to become worried and anxious.  
Affect was appropriate to mood.  His thinking was logical and 
goal directed.  He denied delusions, but stated that he 
occasionally saw something like a spider crawling up his 
walls.  He complained of memory loss, but he exhibited no 
overt signs of memory loss, except when he was specifically 
asked to remember three objects and he responded that he 
could not remember any of the three or even being asked to 
remember three objects.  

The results of psychological testing were invalid due to 
overreporting of symptoms.  The results indicated that the 
veteran was somewhat exaggerating his symptoms, perhaps for 
the purpose of appearing more impaired than he actually is.  
The examiner concluded that the veteran exhibited symptoms of 
a generalized anxiety disorder, which had remained relatively 
stable since 1947.  His nervousness may have increased during 
the past two years due to his failing health and his 
corresponding preoccupation with his somatic symptoms.  
However, he continued to be able to care for himself and take 
care of his finances.  

In March 1996, the veteran filed a claim for an increased 
rating.  His VA outpatient records showed visits to the 
mental health clinic in November 1993 and March 1994 for 
medication refills.  He was hospitalized for nine days in 
December 1995 after he stated that he might do away with 
himself.  He then indicated that he had no intention of doing 
so, but felt sort of depressed.  He was living alone in an 
elderly complex, and he worried about medical problems.  He 
stated that he did not withdraw socially or have crying 
spells.  He stated that his lowest times could last for 
three days.  His sleep pattern was abnormal only due to 
waking from arthritis pain.  Upon examination, he was alert 
and oriented.  His short and long-term memory was good.  He 
was able to recall three out of three objects in five 
minutes.  Mood seemed euthymic.  He was well groomed.  Speech 
was slightly slow and dysarthric.  Content was centered on 
current topics.  Description was coherent.  There was no 
evidence of formal thought disorder.  There were no present 
hallucinations, delusions, or ideas of reference.  He 
described his mood as depressed.  Affect was appropriate to 
content.  There were no present suicidal ideations.  The 
veteran was seen in therapy groups, and he gained insight 
into his situation with respect to the cause of his 
depression and behavior changes that he could make in order 
to avoid any further problems.  He intended to get involved 
in social organizations in the elderly complex and attend 
church more often.  The discharge diagnosis was adjustment 
disorder with mixed features, history of major depression, 
possible organic mood disorder.  A Global Assessment of 
Functioning (GAF) score of 60 was assigned. 

A June 1996 rating decision continued the 30 percent 
disability rating.  In his substantive appeal, the veteran 
stated that his nerves were worse, and he was taking 
medication regularly.  He stated that he could not get along 
with people, and he got nervous in crowds.  He stated that he 
could not keep a job because he was nervous due to pressure.  
When nervous, he wanted to do damage to himself and 
others.  He got very little sleep at night, and he had 
nightmares.

In January 1998, the Board remanded this case for additional 
evidentiary development and to fulfill due process 
considerations.  The veteran indicated that all his 
outpatient psychiatric treatment was at the VA Medical Center 
in Memphis, Tennessee.  The RO obtained his VA medical 
records covering the period May 1996 to July 1997.  There 
were no records of outpatient treatment after July 1997.  
These records showed visits to the mental health clinic 
approximately every four months for medication refills.  In 
May 1996, it was noted that the veterans clinical picture 
was unchanged, and his condition was stable.

In June 1998, the veteran underwent a VA examination.  The 
examiner reviewed the claims file and indicated that there 
was very little diagnostic conflict among the various 
psychiatric diagnoses that the veteran had received.  The 
examiner discussed the veterans December 1995 
hospitalization and noted that the description of his 
hospital course did not indicate that he was severely 
depressed.  The examiner discussed the results of the 1993 VA 
examination, including the veterans exaggerated responses to 
psychological tests.  The examiner noted that even though the 
veteran was wounded in combat in 1945, it was noted at that 
time that he had histrionic traits and showed somatic 
symptoms that cleared rather rapidly.  Although later 
references were made to PTSD, this diagnosis had not been 
consistently maintained.  Despite the veterans very poor and 
unusual performance on memory tests in 1993, mental status 
examination was described as intact in 1995.  Both at the 
time of his initial examination in 1945 and during the 
current examination, the veteran acknowledged being a very 
nervous person prior to his military service.

The veterans complaints centered on his nervousness, 
depression, disorientation, social isolation, and 
potential for harm to self or others.  He stated that he 
often refused to open the door to church members.  He stated 
that he had to depend on others to prepare his insulin for 
him, and a neighbor did this voluntarily.  He later indicated 
that this only occurred sometimes.  He stated that he did not 
go to crowded places.  He later stated that he did not go to 
the mall on weekends and he would be confused in the mall if 
his children did not stay with him.  When asked about hobbies 
or interests, he indicated that he liked to meet people when 
he was not in one of those moods.  These moods 
occurred approximately three days per week.  He described 
sleeping only 2-3 hours and indicated that he had been 
dreaming about a freight train running over him or people 
about to harm him.  He was currently taking medication, and 
he did not know what he would do without it.

Upon mental status examination, the veteran was alert.  He 
was oriented to month, but gave the year as 1997.  Affect was 
somewhat constricted and irritable.  In an attempt to measure 
recent memory, the veteran was asked to repeat three words.  
He only repeated one word and stated that the examiner only 
gave one word.  He indicated that Bill Clinton used to be the 
President.  He stated that he did not know what six plus 
three equaled; he did know that a nickel and dime equaled 
fifteen cents.  When asked to repeat two digits after the 
examiner, the veteran gave a long pause between the first and 
second digits.  He failed to repeat three digits, either 
forward or backward.  He took two tries to repeat two digits 
reversed.  He had moderate difficulty with similarities.  He 
reported seeing mice and hearing people talking to him, 
usually making benign social comments.  He gave inconsistent 
responses when asked to copy geometric figures.

The examiner noted that records dating to 1945 clearly showed 
that the veteran had a significant anxiety disorder and that 
he had maladaptive personality traits prior to induction.  
Unfortunately, he had clearly exaggerated his symptomatology 
during this examination and the 1993 examination.  This 
rendered any specific statements about his diagnosis and 
level of functioning very difficult.  It was very unlikely 
that further testing would be of any help in view of his past 
response to formal psychological testing and mental status 
examination.  There was no reason to believe that his anxiety 
disorder had improved, and there was reliable data indicating 
that it had worsened.  No other specific disorder could be 
identified in view of his level of cooperation.  The GAF 
score could not be apportioned, and no GAF score could be 
assigned with any real confidence.  The diagnosis was 
generalized anxiety disorder, and an estimated GAF score of 
50 was assigned in view of unreliable data.  The examiner 
noted that the veteran reported inability to handle his own 
funds without assistance, but there was no available 
objective data to support or refute this.  A September 1998 
rating decision assigned a 50 percent disability rating. 


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has complained of worsening of his psychiatric 
disorder, such as increased anxiety.  A claim for an 
increased disability rating is well grounded if the claimant 
alleges that a service-connected condition has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, he has submitted a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellants disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran a VA examination.  
The RO also scheduled a personal hearing in accordance with 
the veterans request, but he canceled his hearing in 1996.  
The RO complied with the Boards January 1998 Remand 
instructions.  There is no indication of additional medical 
records that the RO failed to obtain.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veterans favor.  38 C.F.R. § 4.3 (1998).  If there is a 
question as to which evaluation to apply to the veterans 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

The veterans service-connected anxiety disorder is evaluated 
under Diagnostic Code 9400 at 50 percent.  That rating is 
provided where the [a]bility to establish or maintain 
effective or favorable relationships with people is 
considerably impaired . . . [due to] psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  A 70 percent 
disability rating is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.

A 100 percent disability rating could be assigned (1) where 
the attitudes of all contacts except the most intimate where 
so adversely affected as to result in virtual isolation in 
the community; or (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  Id.  Each of the three criteria for a 100 
percent disability rating is an independent basis for grant a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
psychiatric diseases.  This amendment to the Schedule became 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1998).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veterans 
claim for an increased rating from November 7, 1996, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Although the new regulations were not in effect when the June 
1996 rating decision was made, the RO considered the new 
regulations in a subsequent decision.  Pursuant to the 
Boards Remand, the September 1998 rating decision 
adjudicated the appropriate disability rating for the 
veterans service-connected anxiety disorder under the new 
regulations, and the supplemental statement of the case of 
October 1998 provided notice to the veteran and his 
representative of the new regulations.  Therefore, the 
veteran and his representative have had an opportunity to 
submit evidence and argument related to the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders.  The amended 
formula assesses disability according to the manifestation of 
particular symptoms, providing more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula may be more 
beneficial to a claimant if the medical evidence shows 
symptoms qualifying the claimant for a higher disability 
evaluation than that assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

Under the new criteria, a 50 percent disability rating is 
warranted for 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. 

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of GAF scores of 50 and 
60.  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.   A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score is highly probative as it relates directly to the 
veterans level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Regardless of which criteria are used, the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 50 percent for the veterans anxiety disorder.  
Neither the objective medical evidence nor the veterans 
statements regarding his symptomatology reflected any of the 
criteria commensurate with those required for a 70 percent or 
higher disability rating under the old criteria.  There was 
no evidence of severe impairment in his ability to establish 
and maintain relationships with people.  He was married for 
more than 35 years prior to his wifes death, and he 
maintains relationships with his children.  He has reported 
participation in social activities such as church attendance.  
He has denied social withdrawal and indicated that he likes 
to meet people.  He does experience a degree of social 
isolation, and he reports difficulty dealing with crowds of 
people.  These symptoms are contemplated within the criteria 
for a 50 percent disability rating (i.e., considerable 
impairment of social adaptability).  

The symptoms of the veterans anxiety disorder also do not 
produce severe impairment of industrial adaptability.  
Despite the onset of his anxiety disorder in 1945 and the 
resulting symptomatology, the veteran was able to work 
productively for many years.  The evidence indicates that he 
took early retirement in 1972 as a result of medical 
conditions such as diabetes mellitus.  The veteran did not, 
at any time between 1945 and 1972, complain that his 
psychiatric symptomatology interfered with his occupational 
functioning.  The VA examiner in 1991 concluded that, 
discounting the veterans age and his physical ailments, he 
was employable from a psychiatric standpoint.  There is no 
objective evidence suggesting that his anxiety disorder has 
severely interfered with his employment.  

Under the new criteria, the veteran does maintain that he has 
difficulty in adapting to stressful circumstances, including 
work.  He has also intermittently expressed suicidal 
ideations.  However, the overall disability picture does not 
more nearly approximate the 70 percent criteria such as to 
warrant an increased rating.  38 C.F.R. § 4.7 (1998).  The 
veteran has at no time exhibited obsessional rituals, 
impaired impulse control, spatial disorientation, speech 
impairment, or neglect of personal appearance and hygiene.  
Although he has complained of depression, he has never 
indicated that he suffers from near-continuous panic or 
depression that has affected his ability to function 
independently, appropriately, and effectively.  For the 
reasons discussed above, he clearly does not have an 
inability to establish and maintain effective relationships.  
His symptoms do fit the criteria for the 50 percent 
disability rating such as symptoms of occasional impaired 
affect, disturbances of mood and motivation, memory 
impairment, and difficulty in establishing and maintaining 
effective relationships.  The criteria for 50 percent 
contemplate reduced reliability and productivity due to the 
veterans anxiety disorder symptoms, which seems to be his 
situation.  Accordingly, the Board concludes that the overall 
disability picture does not more nearly approximate the 70 
percent criteria such as to warrant an increased rating, and 
it does not even approach the symptomatology required for a 
100 percent evaluation. 

The GAF scores support this conclusion.  The most reliable 
GAF score shown is that of 60 assigned during the veterans 
1995 hospitalization, which contemplates moderate symptoms 
consistent with no more than a 50 percent disability rating.  
The GAF score of 50 assigned in 1998 was estimated and 
considered unreliable by the examiner.  The veteran has 
always appeared adequately groomed and dressed.  He seeks 
outpatient psychiatric treatment on a regular basis, 
primarily for medication refills, with no unscheduled 
treatment.  Although the VA examiner in 1998 concluded that 
the severity of the veterans anxiety disorder had worsened 
recently, he has already been assigned an increased 
disability rating based on that opinion.  It is important to 
note that the VA examiners in 1993 and 1998 concluded that 
the veteran has exaggerated his complaints of psychiatric 
symptoms, which renders many findings unreliable.  For 
example, the veteran performed poorly on memory tests during 
the compensation and pension examinations in 1993 and 1998, 
but he was able to recall three out of three objects in five 
minutes when hospitalized in 1995, and the examiner assessed 
both short and long-term memory to be good.

The evidence does not show that the criteria for a disability 
rating in excess of 50 percent have been met.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veterans 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his disability.  As indicated above, he has, at 
most, moderate social and occupational impairment and does 
not require any unscheduled outpatient treatment.  Although 
hospitalized in 1995 due to his expression of suicidal 
ideations, he reported no intent.  Despite his complaints, 
there is no evidence indicating that he presents a persistent 
danger of hurting himself or others.  Neither criteria for 
rating mental disorders is more beneficial to the veteran, 
and the preponderance of the evidence is against assignment 
of a disability rating in excess of 50 percent for anxiety 
neurosis under Diagnostic Code 9400 regardless of which 
criteria are used.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for anxiety neurosis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
